Citation Nr: 0902548	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
1997, for the grant of service connection for residuals of a 
fractured right elbow. 

1.  Entitlement to an effective date earlier than June 19, 
1997, for the grant of service connection for right ulnar 
neuropathy. 

3.  Entitlement to an effective date earlier than June 19, 
1997, for the grant of service connection for a right elbow 
scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to December 
1987 and from July 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for residuals of a fractured right elbow, 
right ulnar neuropathy, and a right elbow scar, effective 
June 19, 1997.  In December 2006, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  The competent evidence of record reflects that the 
veteran's initial claims for service connection for residuals 
of a fractured right elbow, right ulnar neuropathy, and a 
right elbow scar were received on June 19, 1997.  Service 
connection subsequently was granted, effective June 19, 1997.
	
2.  The record is negative for any informal or formal claims, 
or written intent to file claims, for service connection for 
residuals of a fractured right elbow, right ulnar neuropathy, 
and a right elbow scar dated prior to June 19, 1997.


CONCLUSIONS OF LAW

The requirements for an effective date earlier than June 19, 
1997, for the grant of service connection for residuals of a 
fractured right elbow, right ulnar neuropathy, and a right 
elbow scar have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 
3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b) (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).

At the outset, the Board acknowledges that the veteran's 
claims folder has been rebuilt.  The veteran contends that in 
October or November 1992, shortly after his discharge from 
the military, he filed initial claims for service connection 
for residuals of a fractured right elbow, right ulnar 
neuropathy, and a right elbow scar at a VA Medical Center in 
Shreveport, Louisiana.  He also alleges to have filed 
additional service connection claims in 1993 at a VA Medical 
Center in Dallas, Texas.  All of those claims, he now 
maintains, are missing from his rebuilt folder.

When a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  While the case 
law does not lower the legal standard for proving a claim, it 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

In this case, the Board met its heightened obligation to 
assist the veteran by remanding the case in December 2006 and 
instructing the RO to request claims information from VA 
facilities in Shreveport and Dallas dated in October or 
November 1992 and in 1993, respectively.  The RO complied 
with the Board's remand by submitting requests for records, 
to include any claims, clinical findings, or diagnoses dated 
in October or November 1992 and in 1993, to the Shreveport 
and Dallas Vet Centers and the VA Medical Centers in Dallas 
and Overton Brooks, Louisiana.  Those facilities subsequently 
informed the RO that they had no claims information for the 
veteran for the applicable time periods.  The veteran was 
duly informed of the unavailability of additional records to 
support his claims.

The rebuilt claims folder reflects that the veteran's claims 
for service connection for residuals of a fractured right 
elbow, right ulnar neuropathy, and a right elbow scar were 
received on June 19, 1997, and that service connection was 
subsequently granted effective that date.  Where, as in the 
instant case, claims have been filed more than one year after 
the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b) (2008).  Here, the veteran's residuals of a 
fractured right elbow date from his time in service and his 
right ulnar neuropathy and a right elbow scar have been found 
to be related to his right elbow fracture.  Thus, the 
effective date of service connection, pursuant to 38 C.F.R. 
§ 3.400(b), is the date that the claims were received on June 
19, 1997.  It is significant that while the veteran's 
disabilities may have existed for several years prior to that 
date, claims must be filed in order for any type of benefit 
to be paid.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for residuals of 
a fractured right elbow, right ulnar neuropathy, and a right 
elbow scar were filed prior to July 19, 1997, the Board finds 
no evidence of there being any such claims.  The Board 
acknowledges the veteran's assertion that he filed claims for 
service connection within one year of his discharge and his 
insistence that those initial claims were subsequently lost.  
However, as noted above, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

In this case, the only date that could serve as a basis for 
the award of service connection is the date of receipt of the 
veteran's claims for service connection on July 19, 1997.  
The Board finds that there is no legal entitlement to an 
earlier effective date for service connection for residuals 
of a fractured right elbow, right ulnar neuropathy, and a 
right elbow scar.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for an earlier effective date and the claims must therefore 
be denied.  38 U.S.C.A. § 5107(b) (West 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claims for an effective date earlier than July 
19, 1997, for the grants of service connection for residuals 
of a fractured right elbow, right ulnar neuropathy, and a 
right elbow scar arise from his March 2003 disagreement with 
the dates assigned following the grants of service connection 
by a December 2002 rating decision.  Once service connection 
is granted the claims are substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As such, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, the record reflects that VA 
associated with the claims file the veteran's private and VA 
treatment records, and afforded him a VA examination with 
respect to his claims in November 2002.  Additionally, the RO 
attempted, pursuant to the Board's December 2006 remand, to 
obtain relevant claims information dated in October or 
November 1992 and 1993, and duly informed the veteran of the 
unavailability of such information.  The Board finds that 
those actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

An effective date earlier than June 19, 1997, for the grant 
of service connection for residuals of a fractured right 
elbow is denied.

An effective date earlier than June 19, 1997, for the grant 
of service connection for right ulnar neuropathy is denied.

An effective date earlier than June 19, 1997, for the grant 
of service connection for a right elbow scar is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


